       Case 2:19-cv-09340-GGG-JVM Document 131 Filed 10/20/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

    USI INSURANCE SERVICES, LLC                                                  CIVIL ACTION

    VERSUS                                                                          NO: 19- 09340

    MERRICK T. MATTHEWS and PAUL’S                                                SECTION: T(1)
    INSURANCE SERVICES, LLC


                                             ORDER

        Before the Court is a Motion for Summary Judgment1 and supplemental memorandum2

filed by Paul’s Agency, LLC (“Paul’s Agency”) seeking dismissal of the claims filed by USI

Insurance Services, LLC (“Plaintiff”) against Paul’s Agency. Plaintiff has filed an opposition.3 For

the following reasons, the Motion for Summary Judgment4 is GRANTED.

                                        BACKGROUND

        On April 12, 2019, Plaintiff filed a complaint against Paul’s Insurance Services, LLC and

Mr. Merrick T. Matthews alleging claims of breach of contract against Mr. Matthews and claims

under LUTPA, La. R.S. 51:1401, et seq. against both Mr. Matthews and Paul’s Insurance Services,

LLC. The complaint alleges that Mr. Matthews was employed by Paul’s Insurance Services, LLC.

On July 8, 2019, Paul’s Agency was named as a defendant for the first time in Plaintiff’s Amended

Complaint. Plaintiff alleges that Mr. Matthews was employed as Plaintiff’s Vice President of

Marine and Oilfield Services until August 1, 2017 and that Mr. Matthews violated non-

compete/non-solicitation provisions in an Employment Agreement executed on January 1, 2012.

Plaintiff alleges that the non-compete/non-solicitation provisions covenants were in effect for the



1
  R. Doc. 62.
2
  R. Doc. 102.
3
  R. Doc. 111.
4
  R. Doc. 62.


                                                 1
         Case 2:19-cv-09340-GGG-JVM Document 131 Filed 10/20/20 Page 2 of 4




two years following the end of Mr. Matthews’ employment with Plaintiff. After his employment

ended with Plaintiff on August 1, 2017, Mr. Matthews went to work for Paul’s Insurance Services,

LLC.

           The Amended Complaint asserts a LUTPA claim against Paul’s Agency contending that

Mr. Matthews solicited client accounts from Plaintiff and serviced those accounts in violation of

the restrictive covenants in his Employment Agreement with Plaintiff. Plaintiff also alleges that

all of the defendants violated LUTPA by misrepresenting that Mr. Matthews was not involved

with Plaintiff’s former client, Dupre Marine Transportation, LLC, moving to Paul’s Agency.

Plaintiff further alleges that the defendants violated LUTPA by using Plaintiff’s Confidential

Information concerning coverage types, terms, and conditions, particular insurance needs and

preferences, and other information related to Plaintiff’s clients to solicit such clients and induce

the termination of their business with Plaintiff.

            Paul’s Agency now moves for summary judgment contending that Plaintiff has no LUTPA

claim against Paul’s Agency and that Plaintiff’s LUTPA claims are raised in bad faith. Paul’s

Agency asserts that summary judgment is appropriate on the first essential element of Plaintiff’s

LUTPA claim because Plaintiff cannot demonstrate that Paul’s Agency “engaged in an unfair or

deceptive trade practice.” Paul’s Agency also asserts that any claim against it under LUTPA is

prescribed. Finally, Paul’s Agency reserves any rights it may have to enforce LUTPA’s fee shifting

provision to recover the costs, expenses and attorney’s fees incurred in the defense of this action.

                                      LAW AND ANALYSIS

           Summary judgment is proper where “the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.”5 When assessing



5
    Fed. R. Civ. P. 56(a).


                                                    2
      Case 2:19-cv-09340-GGG-JVM Document 131 Filed 10/20/20 Page 3 of 4




whether a dispute as to any material fact exists, the court considers “all of the evidence in the

record but refrains from making credibility determinations or weighing the evidence.” 6 All

reasonable inferences are drawn in favor of the nonmoving party, but “unsupported allegations or

affidavits setting forth ‘ultimate or conclusory facts and conclusions of law’ are insufficient to

either support or defeat a motion for summary judgment.”7

        LUTPA prohibits “[u]nfair methods of competition and unfair or deceptive acts or practices

in the conduct of any trade or commerce” and affords a private right of action to any person who

suffers ascertainable loss as a result of such conduct.8 What constitutes an unfair trade practice is

determined on a case-by-case basis. 9 Louisiana courts have confined unfair practices to those

which “offend[ ] established public policy” and are “immoral, unethical, oppressive, unscrupulous,

or substantially injurious.” 10 “Fraud, misrepresentation, deception, and similar conduct is

prohibited, mere negligence is not.”11 In sum, unfair business practices under LUTPA are narrowly

defined and “[b]usinesses in Louisiana are still free to pursue profit, even at the expense of

competitors, so long as the means used are not egregious.”12

        Paul’s Agency contends that the undisputed material facts show that Plaintiff cannot

establish that Paul’s Agency engaged in an “unfair or deceptive trade practice declared unlawful”

under the LUTPA. The Amended Complaint alleges that Paul’s Agency violated LUTPA by

misrepresenting Mr. Matthews’ “lack of involvement” with the movement of the Dupre Marine

Transportation, LLC account, from Plaintiff to Paul’s Agency for the purpose of deceiving



6
  Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398–99 (5th Cir. 2008).
7
  Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985); Little v. Liquid Air Corp., 37 F.3d 1069,
1075 (5th Cir. 1994).
8
  La. R.S. 51:1405(A).
9
  Cheramie Servs., Inc. v. Shell Deepwater Prod., Inc., 2009-1633 (La. 4/23/10), 35 So. 3d 1053, 1059.
10
   Id.
11
   Turner v. Purina Mills, Inc., 989 F.2d 1419, 1422 (5th Cir. 1993).
12
   Id.


                                                         3
         Case 2:19-cv-09340-GGG-JVM Document 131 Filed 10/20/20 Page 4 of 4




Plaintiff. In support of this claim, Plaintiff alleges that Mr. Philip McMahon, the Chief Operating

Officer of Paul’s Agency, told Plaintiff that the Dupre Marine account was being serviced by

Paul’s Agency in Morgan City, Louisiana, that Mr. Matthews was employed by Paul’s Insurance

Services, LLC in Houma, Louisiana, and that Mr. Matthews did not work for Paul’s Agency.

Plaintiff further alleges that Mr. McMahon informed Plaintiff that Mr. Matthews was not involved

with the movement of the Dupre Marine account to Paul’s Agency and would not be servicing that

account on behalf of Paul’s Agency. Plaintiff claims that these statements were misrepresentations.

However, Paul’s Agency contends that the undisputed material facts reveal that these statements

were accurate based on an affidavit executed by Mr. McMahon. While Plaintiff points to disputed

material facts regarding Mr. Matthews’ level of involvement in moving the Dupre Marine account,

Plaintiff fails to produce summary judgment evidence showing that Paul’s Agency engaged in any

conduct that falls within the “extremely narrow” class of claims within the purview of LUTPA.

Therefore, the Court finds Paul’s Agency is entitled to judgment as a matter of law dismissing

Plaintiff’s LUTPA claim.

                                          CONCLUSION

           Accordingly, for the foregoing reasons, IT IS ORDERED that the Motion for Summary

Judgment13 is GRANTED.

           New Orleans, Louisiana, on this 20th day of October, 2020.




                                                       GREG GERARD GUIDRY
                                                     UNITED STATES DISTRICT JUDGE




13
     R. Doc. 62.


                                                 4
